Title: [December 1782]
From: Adams, John Quincy
To: 



      December 31. 1782.
      
      
       This morning I left Stockholm at about 9 o’clock A M. in company with the Count Greco and Mr. Fyrbergs a Swedish gentleman who intends to go as far as Norrkiöping. We arrived at Nykiöping at about 12. o’clock at Night, we stay’d there a couple of hours and then set out and arrived at Norrkiöping at about 2. o’clock P.M.
      
      
       
        
   
   First entry of D/JQA/6, which has no titlepage and consists of two 4¾″ × 7⅝″ sets of four sheets of paper folded over to make 32 pages. JQA filled 21 of them before he discontinued this Diary. The period covered is 31 Dec. 1782–26 Feb. 1783; no entries exist for 4, 5, 7, 9, and 21 Feb.


       
       
        
   
   In the margin of this page in the Diary, containing this and part of the following day’s entry, are two small animal-like figures sketched in pencil.


       
      
     